Case 1:19-cv-00205-JPH-DLP Document 17 Filed 07/11/19 Page 1 of 2 PageID #: 66



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

Wanda Balvin,                       )
                                    )
             Plaintiff,             )
                                    )
      vs.                           ) Case No.:1:19-cv-205-JPH-DLP
                                    )
Med-1 Solutions, LLC,               )
                                    )
             Defendant.             )
____________________________________)_________________________________________


                PLAINTIFF’S MOTION TO DISMISS WITH PREJUDICE

       Plaintiff, by counsel, herein moves this Court to dismiss her cause of action with

prejudice.


                                                    Respectfully submitted,

                                                    _/s/ John T. Steinkamp
                                                    John T. Steinkamp
                                                    John Steinkamp & Associates
                                                    5214 S. East St., Ste. D1
                                                    Indianapolis, IN46227
                                                    (317) 780-8300
                                                    (317) 217-1320 fax
                                                    john@johnsteinkampandassociates.com
Case 1:19-cv-00205-JPH-DLP Document 17 Filed 07/11/19 Page 2 of 2 PageID #: 67



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 11, 2019 a copy of the foregoing Motion to Dismiss was e-
mailed and mailed, by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

Nicholas Moline
MED-1 Solutions, LLC
Counsel for Defendant
Nicholas.moline@med1solutions.com



                                                    Respectfully Submitted,

                                                    /s/John T. Steinkamp
                                                    John T. Steinkamp
                                                    John Steinkamp & Associates
                                                    5214 S. East Street, Suite D1
                                                    Indianapolis, IN46227
                                                    (317) 780-8300
                                                    (317) 217-1320 fax
                                                    john@johnsteinkampandassociates.com
